DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings (gray shadings) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 1 is objected to because of the following informalities:  “the at least one absorbing element” in lines 5-6 should read --the absorbing element-- in order to maintain the consistency of the claim terms.  

Claim 3 is objected to because of the following informalities:  “the absorbing element” in lines 2-3 should read --the at least one absorbing element-- in order to maintain the consistency of the claim terms. Similar objection is applies to all pending claims. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

what kind (type) of fan and motor; 
what sizes of fan, blades and motor; and 
power needed by the motor;
are needed in order to “allow the volatile compound to expend in a radius of at least 5 meters” as recited in Claim 10. The disclosure, as originally filed, does not disclose, in drawings and specification, how big of a fan/motor/batteries are needed in order to perform the recited function. The Examiner, hence the public, would not know how the recited function is achieved? Certainly, the atmospheric conditions of the surroundings play a big role in the spreading of the volatile compound in the air. If the surroundings are breezy, then the volatile compound can certainly expend further than 5 meters. If the devise in operating at a fully enclosed room full of stagnant air would the device still capable of performing the recited function? And how? What causes the device to perform under such situation? Is the “expend in a radius of at least 5 meters” only measure in a two dimensional plane or three dimensional space?   
Based on the unknowns listed above, undue experimentations (in quantity and quality of experimentation needed to make or use the invention based on the content of the disclosure) must be perform to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The Specification also fails to provide existence of working examples. Claim 10 recites a .   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the volatile compound" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Same rejection applies to claim 11.
Claim 10 recites the limitation "to allow the volatile compound to expend in a radius of at least 5 meters" in line 2. It is unclear what structure or combination of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cline et al. (US 4166087. Cline hereafter).
With respect to claim 1, Cline discloses a portable device (Figs. 1-3) for spreading odors, comprising: 
a housing (11) configured to hold: 

a ventilation unit (16 and 15) configured to provide air flow to the vicinity of the at least one absorbing element, 
wherein the hosing comprises 
at least one insertion entrance (covered by 12) for inserting the at least one replaceable cartridge; and 
at least one volatile compound exit (18).
With respect to claim 2, Cline discloses wherein the replaceable cartridge comprises one or more apertures (opening of 22) configured to introduce the provided air flow to the vicinity of the at least one absorbing element.
With respect to claim 3, Cline discloses wherein the replaceable cartridge comprises one or more exits (opening of 22) directed to release volatile compounds evaporated from the absorbing element.
With respect to claim 4, Cline discloses wherein the ventilation unit comprises at least one fan (16).
With respect to claim 5, Cline discloses the portable device further comprising a controller (24 and 31) configured to control the air flow provided by the ventilation unit.
With respect to claim 6, Cline discloses wherein the controller is configured to control the amount of power provided to a fan (16).
With respect to claim 7, Cline discloses wherein the controller further comprises a user interface (switch 31).

control a capacity of air flow provided by the ventilation unit based on the received instructions (On or Off).
With respect to claim 9, Cline discloses wherein the user interface comprises at least one of: a button (switch 31), a key, a microphone and a touchscreen.
With respect to claim 10, Cline discloses wherein the ventilation unit (same or similar configuration as the Applicant’s invention) is configured to (capable of) allow the volatile compound to expend in a radius of at least 5 meters (with the help of the surrounding).
With respect to claim 11, Cline discloses wherein the controller is configured to (capable of): 
receive a required radius spread of the volatile compound (turn on the fan); and
control (power) the ventilation unit to provide an air flow in a capacity that causes the required radius spread (same or similar configuration as the Applicant’s invention).
With respect to claim 12, Cline discloses the portable device further comprising a communication unit (wires 35 and 36) configured to communicate with an external device (21).
With respect to claim 13, Cline discloses wherein the controller is further configured to (capable of): 
receive a capacity (electric power) from an application (24) running on the external device via the communication unit; and 

With respect to claim 14, Cline discloses wherein the controller further comprises a user interface (switch 31).
With respect to claim 15, Cline discloses wherein the user interface comprises at least one of: a button (switch 31), a key, a microphone and a touchscreen.
With respect to claim 16, Cline discloses wherein the user interface comprises at least one of: a button (switch 31), a key, a microphone and a touchscreen.
With respect to claim 17, Cline discloses wherein the controller is configured to: receive instructions (electrical power) from the user interface; and 
control a capacity of air flow provided by the ventilation unit based on the received instructions (On or Off).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a forced air scent dispenser: Yaffe, Ayup, D'Angio, Vaughn, Gilbertson and Yurdin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        March 24, 2022